DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a fixing member” (i.e. a member for fixing) (claim 1, line 16) as described in Paragraphs 5 and 17 of the specification

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “to block air passage in a space provided with no fins and fixed to the housing to support the heat transfer pipes and the fins” (lines 11-12) renders the claim indefinite.  it is unclear which previously recited claim element satisfies the aforementioned recitation (e.g. the housing, pipes, fins, header pipe assemblies, or support bracket).
Claims 2-10 are rejected as depending from a rejected claim.




 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2015/0060029), and further in view of Correa (US 6,206,085).
Regarding claim 1, Ono et al. discloses an outdoor unit comprising: a housing (11), multiple heat transfer pipes (53), multiple fins (55) arranged in a heat transfer pipe direction (i.e. a direction from 51 to 52) (Figures 4 and 5) and provided at the multiple heat transfer pipes (Figure 5), header pipe assemblies (51, 52) each connected to both ends of each heat transfer pipe (Figure 5).  While Ono et al. discloses at least one support bracket (95) (Paragraph 67) including a first portion perpendicular to the heat transfer pipe direction (Annotated Figure 4), a second portion extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 4) and a third portion extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 4), Ono et al. does not teach or disclose a support 
Correa teaches an outdoor unit comprising: a housing (10), multiple heat transfer pipes (66), multiple fins (70) arranged in a heat transfer pipe direction (i.e. a direction from 48 to 50) (Figures 2 and 8) and provided at the multiple heat transfer pipes (Figure 8), at least one header pipe assembly (Annotated Figure 8) connected to ends of each heat transfer pipe (Annotated Figure 8), and at least one support bracket (48, 50) (Col. 3, lines 33-41: While elements 48 and 50 are disclosed as tube sheets, they are not tube sheets in the conventional sense of defining a header tank.  Instead, elements 48 and 50 define support brackets that mount tubes of a heat exchanger to the housing and that do not define header tanks as clearly depicted in at least Figure 8), where the support bracket includes a first portion (e.g. 58) perpendicular to the heat transfer pipe direction and provided between an outermost one of the fins in the heat transfer pipe direction and the at least one header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), a second portion (e.g. 60) extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), and a third portion (e.g. 62) extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), where the first portion of the support bracket includes a plurality of holes through which the multiple heat transfer pipes respectively penetrate (Figures 2, 7, and 8: Holes through which tubes are inserted are clearly depicted, but not provided with a reference number).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the at least one support bracket as 
Ono et al. further discloses a fixing member (97) attached to the support bracket and serving as a fixing position for fixing the support bracket to the housing (Figures 4 and 7, see also Paragraphs 67-68), where the fixing member has an insulating portion (98) for insulating the support bracket and the housing from each other (Figures 4 and 7, see also Paragraphs 67-68).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “to block air passage in a space provided with no fins” (lines 11-12), “to support the heat transfer pipes and the fins” (lines 11-12), “serving as a fixing position for fixing the support bracket to the housing” (lines 16-17), and “for insulating the support bracket and the housing from each other” (lines 18-19) constitute functional limitations, there being no differentiating structure recited.  In the instant case, since the support bracket as taught by Correa has first, second, and third portions provided between an outermost one of the fins in the heat transfer pipe direction and the at least one header pipe assembly (Annotated Figure 8, see also 

    PNG
    media_image1.png
    343
    470
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    310
    457
    media_image2.png
    Greyscale


Regarding claim 9, Ono et al. discloses an outdoor unit as discussed above.  While Ono et al. discloses a plurality of support brackets (95) and a plurality of fixing members (97) (Figure4 and Paragraphs 67-68), Ono et al. does not teach or disclose a support bracket attached to multiple fixing members.
Correa teaches an outdoor unit comprising: a housing (10), multiple heat transfer pipes (66), multiple fins (70) arranged in a heat transfer pipe direction (i.e. a direction from 48 to 50) (Figures 2 and 8) and provided at the multiple heat transfer pipes (Figure 8), at least one header pipe assembly (Annotated Figure 8) connected to ends of each 
Regarding claim 10, Ono et al. disclose a refrigeration cycle device comprising: an indoor unit (11) and the outdoor unit (12) (Figure 1) according to claim 1 (see rejection of claim 1 above), where the outdoor unit is connected to the indoor unit through a refrigerant pipe (Figure 1).

Claims 2, 3, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2015/0060029) and Correa (US 6,206,085), and further in view of Mashio et al. (US 6,199,622) and Hoshika et al. (US 2015/0041101).
Regarding claim 2, Ono et al. discloses an outdoor unit as discussed above.  However, Ono et al. does not explicitly teach or disclose the fixing member having first and second portions connected by a screw.
Mashio et al. teaches a support bracket (27) and fixing member (Defined by 29, 37), where the fixing member is attached to the support bracket (Figures 1 and 2) and serves as a fixing position for fixing the support bracket to a housing element (19) (Figures 1 and 2), where the fixing member has an insulating portion (i.e. element 29 of the fixing member) for insulating the support bracket and the housing from each other (Figures 1-2), where the fixing member includes a first fixing portion (29) functioning as the insulating portion made of a material (Col. 3, line 39-46) for insulating the support bracket and the housing from each other, and a second fixing portion (37) provided as a member provided at the first fixing portion (Figures 1-2) and provided with a screw hole (Figures 1-2) corresponding to the first fixing portion (Figures 1-2), and a screw (41) through the screw hole fixes the fixing member and the housing to each other such that the second fixing portion does not contact the support bracket (Figures 1-2 and Col. 3, 
Further, while Ono et al. as modified by Mashio et al. discloses a fixing member defined by first and second portions connected by a screw as discussed above, Ono et al. as modified by Mashio et al. does not explicitly teach or disclose a second fixing portion (i.e. a nut) formed from metal.
Hoshika et al. (Figure 16) teaches a heat exchanger fixing member, where the fixing member includes a first fixing portion (60) (Paragraph 91) and a second fixing portion provided as a metal member (Paragraph 91: A metal nut) configured with a screw hole accommodating a screw (80).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second fixing portion as taught by Ono et al. as modified by Mashio et al. from metal as taught by Hoshika et al. to improve a service life of an outdoor unit by forming a second fixing portion (i.e. a nut) that is configured to engage a threaded screw from materials that are resistant to wear (e.g. minimizing thread stripping or cross-threading).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “functioning as the insulating portion made of a material for insulating the support bracket and the housing from each other” (lines 3-4) constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 3, Ono et al. discloses an outdoor unit as discussed above.  However, Ono et al. does not explicitly teach or disclose the support bracket as having a cutout that receives the fixing member.
Mashio et al. teaches a support bracket (27) and fixing member (Defined by 29, 37), where the fixing member is attached to the support bracket (Figures 1 and 2) and serves as a fixing position for fixing the support bracket to a housing element (19) (Figures 1 and 2), where the fixing member has an insulating portion (i.e. element 29 of the fixing member) for insulating the support bracket and the housing from each other (Figures 1-2), where a cutout (27a) is formed at the support bracket (Figures 1-2), the fixing member is provided at the cutout (Figures 1-2), and where the screw is inserted into the cutout (Figures 1-2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the support bracket as disclosed by Ono et al. with a cutout that receives the fixing member as taught by Mashio et al. to improve heat exchanger stability and reliability by positively connecting the support bracket to the housing with a fastener (i.e. a screw).
Regarding claim 5, Ono et al. discloses an outdoor unit as discussed above, where a lower end portion of the support bracket contacts the housing through the fixing 
Regarding claims 6, 7, and 8, Ono et al. discloses an outdoor unit as discussed above.  While Ono et al. discloses a plurality of support brackets (95) and a plurality of fixing members (97) (Figure4 and Paragraphs 67-68), Ono et al. does not teach or disclose the support bracket as having multiple support target portions such that a single fixing member is attached to a lower end portion of each support target portion.
Correa teaches an outdoor unit comprising: a housing (10), multiple heat transfer pipes (66), multiple fins (70) arranged in a heat transfer pipe direction (i.e. a direction from 48 to 50) (Figures 2 and 8) and provided at the multiple heat transfer pipes (Figure 8), at least one header pipe assembly (Annotated Figure 8) connected to ends of each heat transfer pipe (Annotated Figure 8), and at least one support bracket (48, 50), where the support bracket includes a first portion (e.g. 58) perpendicular to the heat transfer pipe direction and provided between an outermost one of the fins in the heat transfer pipe direction and the at least one header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), a second portion (e.g. 60) extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), and a third portion (e.g. 62) extending perpendicularly from the first portion toward the first header pipe assembly (Annotated Figure 8, see also Figures 5 and 7), where (Claim 6) the support bracket has multiple support target portions (64), and where a single fixing member (72, 73, and 74) is attached to a lower end portion of each support target portion (Figures 7-8, see also Col. 3, lines 42-58: Each support target portion is provided with a corresponding fixing member), where (Claim 7) the fixing 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Ono et al. (US 2015/0060029), Correa (US 6,206,085), Mashio et al. (US 6,199,622), and Hoshika et al. (US 2015/0041101), and further in view of Maeda et al. (US 7,640,966).
Regarding claim 4, Ono et al. discloses an outdoor unit as discussed above.  However, Ono et al. does not explicitly teach or disclose the fixing member having first and second portions connected by a screw.
Mashio et al. teaches a support bracket (27) and fixing member (Defined by 29, 37), where the fixing member is attached to the support bracket (Figures 1 and 2) and serves as a fixing position for fixing the support bracket to a housing element (19) (Figures 1 and 2), where the fixing member has an insulating portion (i.e. element 29 of the fixing member) for insulating the support bracket and the housing from each other 
Further, while Ono et al. as modified by Mashio et al. discloses a fixing member defined by first and second portions connected by a screw as discussed above, Ono et al. as modified by Mashio et al. does not explicitly teach or disclose a screw hole that does not penetrate the fixing member.
Maeda et al. (Figure 14) teaches a heat exchanger fixing member, where the fixing member includes a first fixing portion (216) and a second fixing portion (141) configured with a screw hole accommodating a screw (400), where the screw hole does not penetrate the fixing member (i.e. the screw hole does not fully traverse or completely extend through the fixing member) (Figure 14).  As a result it would have .


Response to Arguments
Regarding the arguments on page 6, line 13 to page 7, line 6:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  
Regarding the arguments on page 7, line 7 to page 11, line 5:
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,301,433 discloses a heat exchanger.
US 2017/0219292 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763